Bell, Chief Judge.
Defendant was convicted of criminal attempt to commit theft by deception.
The state’s evidence showed that defendant attempted to withdraw money from a local savings and loan association by exhibiting a passbook that did not belong to him. Held:
Defendant’s sole enumeration is that the trial court erred in allowing, over objection, evidence that a few days prior to the offense charged defendant attempted to withdraw money from the same bank, by tendering the same passbook. Evidence of a separate crime is admissible when there is evidence that defendant was the perpetrator of that crime and a sufficient similarity or connection between the independent crime and the offense charged so that proof of the former tends to prove the latter. Sloan v. State, 115 Ga. App. 852 (156 SE2d 177). This evidence was correctly admitted.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.